Order entered July 8, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01313-CV

                           INSURANCE ALLIANCE, Appellant

                                              V.

                       LAKE TEXOMA HIGHPORT, LLC, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                          ORDER
       The Court has before it appellee’s July 3, 2013 unopposed motion for extension of time

to file brief. The Court GRANTS the motion and ORDERS appellee to file its brief by August

1, 2013. No further extensions will be granted absent a showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE